      Case 1:18-cv-00032-DPM Document 106 Filed 09/23/20 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   BATESVILLE DIVISION

ANGELA SCHUNCEY RICHARDSON
ADC #712575                                                  PLAINTIFF

v.                        No. 1:18-cv-32-DPM

WENDY KELLEY, Chief Director,
Arkansas State Prison; DEXTER PAYNE,
Assistant Chief of Director, Arkansas State
Prison; TAMI JO AIKEN, Assistant Warden,
McPherson Unit; CHRISTOPHER JOHNSON,
Major, McPherson Unit; JEANNIE LONG, CO,
McPherson Unit; CLARA ROBINSON, Program
Specialist Coordinator, McPherson Unit;
D. GOLDEN, Warden, McPherson Unit;
ROGER AYERS, Sergeant, McPherson Unit;
VIRGINIA SPENCE, Coach, McPherson Unit;
and JOHN HERRINGTON, Assistant Warden,
McPherson Unit                                           DEFENDANTS

                               JUDGMENT
     1. Richardson's closed barracks claim, punitive isolation claim,
November 2016 separation claim, and November 2017 separation claim
against Long are dismissed with prejudice.
     2. Richardson's claim that Aiken treated her differently than
other inmates with separations is dismissed with prejudice.
     3. Richardson's July 2016 race discrimination claim against Ayers
is dismissed with prejudice.
     Case 1:18-cv-00032-DPM Document 106 Filed 09/23/20 Page 2 of 2




     4. Richardson's October 2017 race discrimination claim against
Herrington is dismissed with prejudice.
     5. Richardson's January 2017 Fitness Walk claim against Spence,
and her October 2017 Dance 2b Free claim against Spence and
Herrington, are both dismissed with prejudice.
     6. Richardson's   claims for       official capacity damages are
dismissed with prejudice.
     7. All other claims are dismissed without prejudice.




                                 D.P. Ma.lJr.
                                 United States District Judge




                                  -2-
